PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/329,005
Filing Date: 25 Jan 2017
Appellant(s): Alcatel Lucent



__________________
Alan C. Brandt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 21, 2022 appealing from the Final Office Action mailed on October 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated February 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 22, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 18, the claim recites “at least one processor in operative communication with the first and second receivers, wherein the at least one processor is configured to receive the policy rule information with the service chain information from the first receiver, configured to receive the uplink packet of the IP flow from the second receiver, and configured to add a policy rule information header to the uplink packet…”. The newly claimed limitation language claiming “at least one processor in operative communication with the first and second receivers, wherein the at least one processor is configured to receive the policy rule information with the service chain information from the first receiver, configured to receive the uplink packet of the IP flow from the second receiver, and configured to add a policy rule information header to the uplink packet…” was not disclosed within the original specification, claims or drawings. Figure 6 and paragraph [0104] in the PGPUB 2017/0214535 of the instant case disclose an adding unit 620 for receiving an uplink packet and adding a policy rule header to the uplink packet. In other words, the adding unit 620 performs both the receiving of the uplink packet and adding the header to the uplink packet. Now the claim recites “at least one processor in operative communication with the first and second receivers, wherein the at least one processor is configured to receive the policy rule information with the service chain information from the first receiver, configured to receive the uplink packet of the IP flow from the second receiver, and configured to add a policy rule information header to the uplink packet… which is a different element from “a second receiver configured to receive an uplink packet”. Thus, the amended claim 18 includes the new element, “at least one processor in operative communication with the first and second receivers, wherein the at least one processor is configured to receive the policy rule information with the service chain information from the first receiver, configured to receive the uplink packet of the IP flow from the second receiver, and configured to add a policy rule information header to the uplink packet…”, which was not presented before to perform one of the functions of element adding unit 620, previously claimed and disclosed in Figure 6 and paragraph [0104] in the PGPUB 2017/0214535 of the instant case. Therefore, the newly claimed limitation includes subject matter not presented before, and thus considered as new matter. Additionally, nowhere in the originally filed application is recited that the Adding Unit 620 performing the adding function is “a processor” or any other hardware unit that resembles “a processor”. Thus, now the claim reciting “a processor” performing the adding function indicates new matter.

Regarding claim 22, the claim recites “at least one processor in operative communication with the receiver and configured receive the uplink packet of the IP flow from the receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet”. The newly claimed limitation language claiming “at least one processor in operative communication with the receiver and configured receive the uplink packet of the IP flow from the receiver, wherein the at least one processor is configured to delete…” was not disclosed within the original specification, claims or drawings. Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case disclose a deleting and storing unit 720 for deleting policy rule information in the uplink IP packet, and storing the policy rule information. Thus, the amended claim 22 includes the new element, “at least one processor in operative communication with the receiver and configured receive the uplink packet of the IP flow from the receiver, wherein the at least one processor is configured to delete…”, which was not presented before to perform the functions of element deleting and storing unit 720, previously claimed and disclosed in Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case. Therefore, the newly claimed limitation includes subject matter not presented before, and thus considered as new matter. Additionally, nowhere in the originally filed application is recited that the Deleting and storing Unit 720 performing the deleting function is “a processor” or any other hardware unit that resembles “a processor”. Thus, now the claim reciting “a processor” performing the deleting function indicates new matter.

Regarding claim 28, the claim recites “at least one processor is in operative communication with the third receiver and configured to receive the downlink packet with the downlink policy rule information header from the third receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet”. The newly claimed limitation language claiming “at least one processor is in operative communication with the third receiver and configured to receive the downlink packet with the downlink policy rule information header from the third receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet” was not disclosed within the original specification, claims or drawings. Figure 6 and paragraph [0104] in the PGPUB 2017/0214535 of the instant case disclose a deleting unit 640 for receiving a downlink IP packet of the IP flow which has been performed all service functions, and deleting policy rule information in the downlink IP packet. Thus, the amended claim 28 includes the new element, “at least one processor is in operative communication with the third receiver and configured to receive the downlink packet with the downlink policy rule information header from the third receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet”, which was not presented before to perform the functions of element deleting unit 640, previously claimed and disclosed in Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case. Therefore, the newly claimed limitation includes subject matter not presented before, and thus considered as new matter. Additionally, nowhere in the originally filed application is recited that the Deleting Unit 640 performing the deleting function is “a processor” or any other hardware unit that resembles “a processor”. Thus, now the claim reciting “a processor” performing the deleting function indicates new matter.

Regarding claim 29, the claim recites “at least one processor is configured to receive the downlink packet from the receiver, wherein the at least one processor is configured to retrieve the policy rule information for the IP flow from storage and configured to add a downlink policy rule information header to the downlink packet”. The newly claimed limitation language claiming “at least one processor is configured to receive the downlink packet from the receiver, wherein the at least one processor is configured to retrieve the policy rule information for the IP flow from storage and configured to add a downlink policy rule information header to the downlink packet” was not disclosed within the original specification, claims or drawings. Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case disclose an adding unit 730 for retrieving the policy rule information and adding the policy rule information header in the downlink IP packet from the PDN. Thus, the amended claim 29 includes the new element, “at least one processor is configured to receive the downlink packet from the receiver, wherein the at least one processor is configured to retrieve the policy rule information for the IP flow from storage and configured to add a downlink policy rule information header to the downlink packet”, which was not presented before to perform the functions of element adding unit 730, previously claimed and disclosed in Figure 7 and paragraph [0107] in the PGPUB 2017/0214535 of the instant case. Therefore, the newly claimed limitation includes subject matter not presented before, and thus considered as new matter. Additionally, nowhere in the originally filed application is recited that the adding unit 730 performing the adding function is “a processor” or any other hardware unit that resembles “a processor”. Thus, now the claim reciting “a processor” performing the adding function indicates new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 14, 17, 18, 30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US 2013/0054428) (provided in the IDS) in view of Bosch et al. (US 2015/0334595), hereinafter “Bosch”.

As to claim 1, Shaikh teaches a control method of a service function chain based on a policy and charging control (PCC) architecture, performed by a first network device (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 6, [0065], [0069]-[0070], a method to generate policy control and charging (PCC) rules with respect to services associated with a communication service, the method implemented in communication system 100 with a packet data network (PDN), gateway device (PGW) 140), the control method comprising:
receiving policy rule information for an Internet protocol (IP) flow from a third network device, the policy rule information including service function chain information for the IP flow (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110), the service function chain information defining a service function chain for the IP flow (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session);
receiving an uplink packet of the IP flow from a user equipment (UE) (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041], the PGW 140 receives network traffic associated with the communication session from the user device).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 1, the service function chain having been determined based on at least one dynamic condition of the PCC architecture and defining an ordered set of service functions for the IP flow;
adding a policy rule information header to the uplink packet at the first network device, the policy rule information header including the policy rule information for the IP flow and the service function chain information for the IP flow; and
transmitting the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow; 
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header, and transmits the uplink packet to a second network device after the service functions for the IP flow are performed.

However, Bosch teaches the service function chain having been determined based on at least one dynamic condition of the PCC architecture (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration) and defining an ordered set of service functions for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber);
adding a policy rule information header to the uplink packet at the first network device (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057], the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information and charging information used by the services in the service chain), the policy rule information header including the policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain) and the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber); and
transmitting the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0038], Fig. 3, Fig. 4, [0056]-[0058], the IP packet received from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on classification information which is used to identify a particular service chain with the corresponding subscriber’s flows, where the service chain is executed by the service gateway 30 using a network domain 80. The service chain includes an ordered set of services provided to the IP packet received from the subscriber); 
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc.), and transmits the uplink packet to a second network device after the service functions for the IP flow are performed (Bosch, Fig. 1, Fig. 4, [0057], Fig. 5, [0059]-[0061], the packet received from the subscriber is transmitted to a classifier 38b or internet 50, after the services are performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 7, Shaikh teaches wherein the policy rule information comprises a policy input for at least one service function in the service function chain for the IP flow (Shaikh, [0028], Fig. 4, Fig. 5, [0056], [0060], [0061], Fig. 6, [0067]-[0071], [0073]-[0074], the received policy and charging rules indicate that an online charging action, offline charging action or both should be performed for the communication session, where the indication of the online charging action and offline charging action also provides the corresponding interface to access the services in the OFC server 175 and OC server 170. The online charging services include RTR service, UC service, prepaid data service, and the offline charging service include post data services. Additionally, the data structure 500 for the policy and charging rule includes information, such as BW 515, QoS 520, Service ID 525, and Charging Actions 530 fields, which are used to provide the services via the corresponding online charging action and offline charging action.). 

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 7, the policy input having been determined based on the at least one dynamic condition of the PCC architecture and providing input information for the at least one service function.

However, Bosch teaches the policy input having been determined based on the at least one dynamic condition of the PCC architecture and providing input information for the at least one service function (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 8, Shaikh teaches wherein the first network device includes at least one of a packet data network (PDN) gateway (Shaikh, [0001], [0011] ln 1-5, Fig. 1, [0015], [0022]-[0023], Fig. 4, [0040]-[0041], [0049], Fig. 6, [0065], [0068]-[0071], the method to receive the PCC rules and the communication session is performed by the packet data network (PDN), gateway device (PGW) 140), a traffic detection function, and a broadband network gateway control device. 

As to claim 14, Shaikh teaches a control method of a service function chain based on a policy and charging control (PCC) architecture, performed by a third network device (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 6, [0065], [0069]-[0070], a method to generate policy control and charging (PCC) rules with respect to services associated with a communication service, the method implemented in communication system 100 with a policy charging and rules function (PCRF) server 160), the control method comprising: 
determining a policy rule for an Internet protocol (IP) flow (Shaikh, Fig. 1, Fig. 6, [0068], [0070], [0074], the PCRF 160 determines the type of charging action and the PCC rules for the communication session of the user device 110) the policy rule including policy rule information for the IP flow (Shaikh, [0011], the PCC rules include the type of charging actions to be performed for the communication session), the policy rule information including service function chain information for the IP flow (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PCC rules includes the actions or services for the communication session of the user device 110), the service function chain information defining a service function chain for the IP flow (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session); and
transmitting policy rule information for the IP flow based on the policy rule for the IP flow to a first network device (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PCRF 160 transmits the PCC rules to a PGW 140 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110);
wherein the first network device receives packets that form the IP flow (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041], the PGW 140 receives network traffic associated with the communication session from the user device).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 14, the service function chain having been determined based on at least one dynamic condition of the PCC architecture and defining an ordered set of service functions for the IP flow;
wherein the first network device adds a policy rule information header to the packets of the IP flow, wherein the policy rule information header includes the policy rule information for the IP flow with the service function chain information for the IP flow;
wherein the ordered set of service functions receive the packets of the IP flow with the policy rule information header from the first network device, wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header added to the packets of the IP flow.

However, Bosch teaches the service function chain having been determined based on at least one dynamic condition of the PCC architecture (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration) and defining an ordered set of service functions for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber);
wherein the first network device adds a policy rule information header to the packets of the IP flow (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057], the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information and charging information used by the services in the service chain), wherein the policy rule information header includes the policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain) with the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber);
wherein the ordered set of service functions receive the packets of the IP flow with the policy rule information header from the first network device (Bosch, Fig. 1, [0023], [0027], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], a first packet and subsequent packets are processed by the service chain, where the packets include the appended service header. The service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information, charging information, classification information, and IP address of the local policy anchor point, which are used by the services in the service chain), wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header added to the packets of the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header which is added to the IP packets, the determined service chain provides the services for the IP packets received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 17, wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information, and an operator policy.

As to claim 17, Bosch teaches wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration), and an operator policy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 18, Shaikh teaches a first control apparatus for control of a service function chain based on a policy and charging control (PCC) architecture (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 6, [0065], [0069]-[0070], a packet data network (PDN) gateway device (PGW) 140 in communication system 100, that performs a method to generate policy control and charging (PCC) rules with respect to services associated with a communication service), the first control apparatus comprising: 
a first receiver configured to (Shaikh, Fig. 1, Fig. 3, [0040]-[0041], the PGW 140 includes I/O unit 320 to receive data from other devices in the communication system 100) receive policy rule information for an Internet protocol (IP) flow from a third network device, the policy rule information including service function chain information for the IP flow (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071], the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110), the service function chain information defining a service function chain for the IP flow, the service function chain defining an ordered set of service functions for the IP flow (Shaikh, Fig. 4, Fig. 5, [0060], the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session); 
a second receiver configured to (Shaikh, Fig. 1, Fig. 3, [0040]-[0041], the PGW 140 includes I/O unit 320 to receive data from other devices in the communication system 100) receive an uplink packet of the IP flow from a user equipment (UE) (Shaikh, [0001], Fig. 1, [0022]-[0023], Fig. 3, [0040]-[0041], the PGW 140 receives network traffic associated with the communication session from the user device); 
at least one controller processor in operative communication with the first and second receivers (Shaikh, Fig. 1, Fig. 3, [0040]-[0042], the PGW 140 includes a control unit 310 connected to the I/O units 320), wherein the at least one processor is configured to receive the policy rule information with the service function chain information from the first receiver, configured to receive the uplink packet of the IP flow from the second receiver (Shaikh, Fig. 1, Fig. 3, [0040]-[0043], [0001], [0011] ln 1-5, Fig. 1, [0015], [0022]-[0023], Fig. 3, [0040]-[0041], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071]the control unit 310 of the PGW performs the functions of the PGW including receiving the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, and receiving network traffic associated with the communication session from the user device);
a transmitter in operative communication with the at least one processor (Shaikh, Fig. 1, Fig. 3, [0040]-[0042], the PGW 140 includes the control unit 310 connected to the I/O units 320, where the I/O unit 320 transmits packets).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 18, the service function chain information having been determined based on at least one dynamic condition of the PCC architecture;
and configured to add a policy rule information header to the uplink packet, the policy rule information header including the policy rule information for the IP flow and the service function chain information for the IP flow; and 
wherein the transmitter, in conjunction with the at least one processor, is configured to transmit the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow; 
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header, and transmits the uplink packet to a second network device after the service functions for the IP flow are performed.

However, Bosch teaches the service function chain information having been determined based on at least one dynamic condition of the PCC architecture (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration);
and configured to add a policy rule information header to the uplink packet (Bosch, Fig. 1, Fig. 2, [0047]-[0049], the service gateway 30 includes hardware units to perform the method described, such as classifier 38a) (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057], the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information and charging information used by the services in the service chain), the policy rule information header including the policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain) and the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber); and 
wherein the transmitter, in conjunction with the at least one processor (Bosch, Fig. 1, Fig. 2, [0047]-[0049], the service gateway 30 includes hardware units to perform the method described, such as classifier 38a), is configured to transmit the uplink packet with the policy rule information header to the ordered set of service functions for the IP flow based on the service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0038], Fig. 3, Fig. 4, [0056]-[0058], the IP packet received from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on classification information which is used to identify a particular service chain with the corresponding subscriber’s flows, where the service chain is executed by the service gateway 30 using a network domain 80. The service chain includes an ordered set of services provided to the IP packet received from the subscriber); 
wherein the ordered set of service functions receives the uplink packet with the policy rule information header, performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc.), and transmits the uplink packet to a second network device after the service functions for the IP flow are performed (Bosch, Fig. 1, Fig. 4, [0057], Fig. 5, [0059]-[0061], the packet received from the subscriber is transmitted to a classifier 38b or internet 50, after the services are performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 30, wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information, and an operator policy.

As to claim 30, Bosch teaches wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information, and an operator policy (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration), and an operator policy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 33, Shaikh teaches wherein the policy rule information comprises a policy input for at least one service function in the service function chain for the IP flow (Shaikh, [0028], Fig. 4, Fig. 5, [0056], [0060], [0061], Fig. 6, [0067]-[0071], [0073]-[0074], the received policy and charging rules indicate that an online charging action, offline charging action or both should be performed for the communication session, where the indication of the online charging action and offline charging action also provides the corresponding interface to access the services in the OFC server 175 and OC server 170. The online charging services include RTR service, UC service, prepaid data service, and the offline charging service include post data services. Additionally, the data structure 500 for the policy and charging rule includes information, such as BW 515, QoS 520, Service ID 525, and Charging Actions 530 fields, which are used to provide the services via the corresponding online charging action and offline charging action).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 33, the policy input providing input information for the at least one service function, the method further comprising: 
determining the policy input based on the at least one dynamic condition of the PCC architecture.

However, Bosch teaches the policy input providing input information for the at least one service function (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], the policy and/or charging information for the subscriber is used to determine the service chain. The policy and/or charging information is used as an input to determine the corresponding service chain to process the packet received), the method further comprising: 
determining the policy input based on the at least one dynamic condition of the PCC architecture (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 34, wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information, and an operator policy.

As to claim 34, Bosch teaches wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration), and an operator policy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

As to claim 35, Shaikh teaches wherein the policy rule information comprises a policy input for at least one service function in the service function chain for the IP flow (Shaikh, [0028], Fig. 4, Fig. 5, [0056], [0060], [0061], Fig. 6, [0067]-[0071], [0073]-[0074], the received policy and charging rules indicate that an online charging action, offline charging action or both should be performed for the communication session, where the indication of the online charging action and offline charging action also provides the corresponding interface to access the services in the OFC server 175 and OC server 170. The online charging services include RTR service, UC service, prepaid data service, and the offline charging service include post data services. Additionally, the data structure 500 for the policy and charging rule includes information, such as BW 515, QoS 520, Service ID 525, and Charging Actions 530 fields, which are used to provide the services via the corresponding online charging action and offline charging action.). 

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 35, the policy input having been determined based on the at least one dynamic condition of the PCC architecture and providing input information for the at least one service function.

However, Bosch teaches the policy input having been determined based on the at least one dynamic condition of the PCC architecture and providing input information for the at least one service function (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Claims 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US 2013/0054428) (provided in the IDS) in view of Bosch et al. (US 2015/0334595), hereinafter “Bosch” and further in view of Guichard et al. (US 2014/0334488), hereinafter “Guichard”.

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 2, further comprising:
receiving a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet; and
deleting at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

As to claim 2, Bosch teaches further comprising:
receiving a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner, each packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The packet destined for the subscriber received from one remote server in the internet 50 is a subsequent packet, which is received after the transmission of an FSOL packet. The classifier 38a receives the downlink packet after the determined service chain performs the services for the downlink packet destined for the subscriber).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh and Bosch teach the claimed limitations as stated above. Shaikh and Bosch do not explicitly teach the following features: regarding claim 2, and deleting at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

However, Guichard teaches and deleting at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet (Guichard, Fig. 2, [0028]-[0029], [0032]-[0033], Fig. 5, [0036], the network service header (NSH) 192 is deleted from the traffic (packet 190) in the path shown in Figure 5, where the NSH 192 includes the information related to the service and policy to be performed to the packet 190. The NSH 192 is deleted after the services are performed to the packet 190. The service path ID information included in the NSH header and deleted from the packet corresponds to the policy of the traffic flow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh and Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Shaikh teaches the claimed limitations as stated above. Shaikh does not explicitly teach the following features: regarding claim 28, further comprising:
a third receiver configured to receive a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet;
wherein the at least one processor is in operative communication with the third receiver and configured to receive the downlink packet with the downlink policy rule information header from the third receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

As to claim 28, Bosch teaches further comprising:
a third receiver configured to receive a downlink packet of the IP flow from the ordered set after the ordered set performs the service functions in accordance with the policy rule information in a downlink policy rule information header of the downlink packet (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner, each packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The packet destined for the subscriber received from one remote server in the internet 50 is a subsequent packet, which is received after the transmission of an FSOL packet. The classifier 38a receives the downlink packet after the determined service chain performs the services for the downlink packet destined for the subscriber).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh to have the features, as taught by Bosch, in order to piggyback subscriber information, policy and/or charging control information, configuration parameters, etc. in the data plane for packets flowing through a service chain using service headers (e.g., NSH packet headers) for subscriber packet flows, which potentially reduce latency for the system (Bosch, [0039]).

Shaikh and Bosch teach the claimed limitations as stated above. Shaikh and Bosch do not explicitly teach the following features: regarding claim 28, wherein the at least one processor is in operative communication with the third receiver and configured to receive the downlink packet with the downlink policy rule information header from the third receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet.

However, Guichard teaches wherein the at least one processor is in operative communication with the third receiver (Guichard, Fig. 7, [0041], the classifier1 20, classifier2 80 and service nodes 40, 50 and 60 include hardware units to perform the method described, such as processor 420, ASIC 415, etc. connected to different ports for transmission) and configured to receive the downlink packet with the downlink policy rule information header from the third receiver (Guichard, Fig. 2, [0028]-[0029], [0032]-[0033], Fig. 5, [0036], Fig. 7, [0041], the traffic is received in order to process the packet with the corresponding services), wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the downlink policy rule information header of the downlink packet (Guichard, Fig. 2, [0028]-[0029], [0032]-[0033], Fig. 5, [0036], Fig. 7, [0041], the network service header (NSH) 192 is deleted from the traffic (packet 190) in the path shown in Figure 5, where the NSH 192 includes the information related to the service and policy to be performed to the packet 190. The NSH 192 is deleted after the services are performed to the packet 190. The service path ID information included in the NSH header and deleted from the packet corresponds to the policy of the traffic flow. The classifier1 20, classifier2 80 and service nodes 40, 50 and 60 include hardware units to perform the method described, such as processor 420, ASIC 415, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaikh and Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Claims 9, 10, 13, 22, 29, 31, 32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (US 2015/0334595), hereinafter “Bosch” in view of Guichard et al. (US 2014/0334488), hereinafter “Guichard” and further in view of Khalid et al. (US 2010/0080226), hereinafter “Khalid”.

As to claim 9, Bosch teaches a control method of a service function chain based on a policy and charging control (PCC) architecture, performed by a second network device (Bosch, Fig. 1, [0014], Fig. 4, [0054]-[0058], a method to transport information via the service chains based on policy and charging information in the network system 10 including the classifier 38b), the control method comprising: 
receiving an uplink packet of an Internet protocol (IP) flow from an ordered set of service functions for the IP flow (Bosch, Fig. 1, Fig. 3, Fig. 4, [0056]-[0058], the IP packet from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on subscriber policy information and charging information received from the PCRF 44 (step 424), where the service chain is executed by the service gateway 30 using a network domain 80. The classifier 38b receives the IP packet of the subscriber from the ordered set of services formed by the determined service chain), wherein the uplink packet includes a policy rule information header for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the IP packet of the subscriber includes the service header which includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. The classification information is used to map the IP packet received from the subscriber to a particular service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber), the policy rule information header including policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain), the policy rule information including service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber), wherein the ordered set of service functions form a service function chain for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service chain includes an ordered set of services provided to the IP packet received from the subscriber), the service function chain having been determined based on at least one dynamic condition of PCC architecture (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration) and defining the ordered set of service function for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber), wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header such that the uplink packet is received after the service functions for the IP flow are performed by the ordered set of service functions (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc. After performing the services by the determined service chain, the packet is received by the classifier 38b).

Bosch teaches the claimed limitations as stated above. Bosch does not explicitly teach the following features: regarding claim 9, deleting at least the policy rule information for the IP flow from the policy rule information header of the uplink packet at the second network device and storing the policy rule information for the IP flow; and 
transmitting the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Guichard teaches storing the policy rule information for the IP flow (Guichard, Fig. 4, [0034]-[0035], the classifier2 80 updates and stores the flow information to apply the corresponding policy for return traffic matching the outbound flow, where the flow information includes the service function chain information to be applied for return traffic matching the outbound flow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Bosch and Guichard teach the claimed limitations as stated above. Bosch and Guichard do not explicitly teach the following features: regarding claim 9, deleting at least the policy rule information for the IP flow from the policy rule information header of the uplink packet at the second network device; and
transmitting the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Khalid teaches deleting at least the policy rule information for the IP flow from the policy rule information header of the uplink packet at the second network device (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the service header is removed by a terminating node in the service system 10, where the service header is used to perform service chain based on a rule or policy for the corresponding traffic); and
transmitting the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the packet with the removed service header is transmitted to the terminating endpoint 15b in the network). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch and Guichard to have the features, as taught by Khalid, in order to provide real time changes to service chains, resulting in service nodes providing services to packet data within a shortest service time and transmission time (Khalid, [0108]).

As to claim 10, Bosch teaches further comprising: 
receiving a downlink packet of the IP flow from the PDN (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], a subsequent packet destined for the subscriber is received from one remote server in the Internet 50, which is received after the transmission of an FSOL packet);
retrieving the policy rule information for the IP flow from storage and adding a downlink policy rule information header to the downlink packet, the downlink policy rule information header including the policy rule information with the service function chain information for the IP flow (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber); and
transmitting, based on the policy rule information for the IP flow the downlink packet in which the downlink policy rule information header was added to the ordered set (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber. The classifier 38b transmits the packet destined to the subscriber via the determined service chain);
wherein the ordered set performs service functions in accordance with the policy rule information in the downlink policy rule information header added to the downlink packet and transmits the downlink packet to a first network device after the service functions are performed (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056]-[0058], the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the determined service chain provides the services for the packet destined to the subscriber. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The classifier 38a receives the packet after the service chain performs the services for the packet destined for the subscriber).

As to claim 13, Bosch teaches wherein the second network device includes a service chaining edge function (Bosch, Fig. 1, [0014], Fig. 3, the classifier 38b is at the edge of the service chain, where the classifier 38b classifies packets destined to the subscriber and transmits packets from the subscriber to the remote server in the internet 50).

As to claim 22, Bosch teaches a second control apparatus for control of a service function chain based on a policy and charging control (PCC) architecture (Bosch, Fig. 1, [0014], [0049]-[0050], Fig. 4, [0054]-[0058], a classifier 38b performing a method to transport information via the service chains based on policy and charging information in the network system 10), the second control apparatus comprising: 
a receiver configured to receive an uplink packet of an Internet protocol (IP) flow from an ordered set of service functions for the IP flow (Bosch, Fig. 1, Fig. 3, Fig. 4, [0056]-[0058], the IP packet from the subscriber (step 410) with the appended service header (steps 440-442) is injected to the determined service chain (step 446), based on subscriber policy information and charging information received from the PCRF 44 (step 424), where the service chain is executed by the service gateway 30 using a network domain 80. The classifier 38b receives the IP packet of the subscriber from the ordered set of services formed by the service chain), wherein the uplink packet includes a policy rule information header for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the IP packet of the subscriber includes the service header which includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. The classification information is used to map the IP packet received from the subscriber to a particular service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber), the policy rule information header including policy rule information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]-[0058], the service header includes different information, such as policy information and charging information used by the services in the service chain, classification information, IP address of the local policy anchor point, etc., where the policy information and charging information are used by the services in the service chain. Also, the IP address of the local policy anchor point is used by the services in the chain to provide service to the IP packet received from the subscriber. The policy information, charging information and IP address of the local policy anchor point are policy rule information for the IP flow of the subscriber, which are used to determine the service function chain and inject the packet into the determined service function chain), the policy rule information including service function chain information for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service header includes different information, such as the classification information used to identify a particular service chain with a corresponding subscriber’s flows. The classification information is service function chain information for the IP flow of the subscriber), wherein the ordered set of service functions form a service function chain for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the service chain includes an ordered set of services provided to the IP packet received from the subscriber), the service function chain having been determined based on at least one dynamic condition of PCC architecture (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration) and defining the ordered set of service function for the IP flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057], the policy information, charging information, classification information, and IP address of the local policy anchor point are service function chain information for the IP flow of the subscriber, where the information indicates the service chain to provide the services to the IP packet received from the subscriber. The service chain includes an ordered set of services provided to the IP packet received from the subscriber), wherein the ordered set of service functions performs service functions in accordance with the policy rule information for the IP flow in the policy rule information header such that the uplink packet is received by the receiver after the service functions for the IP flow are performed by the ordered set of service function (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 3, Fig. 4, [0056]-[0058], Fig. 5, [0059]-[0061], based on the information in the service header of the IP packet, the determined service chain provides the services for the IP packet received from the subscriber, where the service header includes policy information, charging information, IP address of the local policy anchor point, etc. After performing the services by the determined service chain, the packet is received by the classifier 38b).

Bosch teaches the claimed limitations as stated above. Bosch does not explicitly teach the following features: regarding claim 22, at least one processor in operative communication with the receiver and configured receive the uplink packet of the IP flow from the receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet;
a storing device in operative communication with the at least one processor, wherein the storing device, in conjunction with the at least one processor, is configured to store the policy rule information for the IP flow; and 
a transmitter in operative communication with the at least one processor, where the transmitter, in conjunction with the at least one processor, is configured to transmit the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Guichard teaches a storing device in operative communication with the at least one processor, wherein the storing device, in conjunction with the at least one processor (Guichard, Fig. 7, [0041], the classifier2 80 includes hardware units to perform the method described, such as processor 420, ASIC 415, connected to the memory 430, etc.), is configured to store the policy rule information for the IP flow (Guichard, Fig. 4, [0034]-[0035], the classifier2 80 updates and stores the flow information to apply the corresponding policy for return traffic matching the outbound flow, where the flow information includes the service function chain information to be applied for return traffic matching the outbound flow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch to have the features, as taught by Guichard, in order to enable dynamic bidirectional service chain construction through data plane metadata, and in-network service chain redundancy and packet forwarding (Guichard, [0040]).

Bosch and Guichard teach the claimed limitations as stated above. Bosch and Guichard do not explicitly teach the following features: regarding claim 22, at least one processor in operative communication with the receiver and configured receive the uplink packet of the IP flow from the receiver, wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet; and
a transmitter in operative communication with the at least one processor, where the transmitter, in conjunction with the at least one processor, is configured to transmit the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted.

However, Khalid teaches at least one processor in operative communication with the receiver and configured receive the uplink packet of the IP flow from the receiver (Khalid, Fig. 1, Fig. 3, Fig. 5, Fig. 6, [0086]-[0089], a processor and memory are used to perform the method described, which includes receiving traffic), wherein the at least one processor is configured to delete at least the policy rule information for the IP flow from the policy rule information header of the uplink packet (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the service header is removed by a terminating node in the service system 10, where the service header is used to perform service chain based on a rule or policy for the corresponding traffic); and
a transmitter in operative communication with the at least one processor, where the transmitter, in conjunction with the at least one processor, is configured to (Khalid, Fig. 1, Fig. 3, Fig. 5, Fig. 6, [0086]-[0089], a processor is used to perform the method described, which includes transmitting packets) transmit the uplink packet of the IP flow to a packet data network (PDN) after the policy rule information for the IP flow was deleted (Khalid, Fig. 1, [0015], [0032], [0050], Fig. 6, [0094], [0096], [0104], the packet with the removed service header is transmitted to the terminating endpoint 15b in the network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bosch and Guichard to have the features, as taught by Khalid, in order to provide real time changes to service chains, resulting in service nodes providing services to packet data within a shortest service time and transmission time (Khalid, [0108]).

As to claim 29, Bosch teaches wherein the receiver is configured to receive a downlink packet of the IP flow from the PDN (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], a subsequent packet destined for the subscriber is received by the classifier 38b from one remote server in the Internet 50, which is received after the transmission of an FSOL packet);
wherein the at least one processor is configured to receive the downlink packet from the receiver, wherein the at least on processor is configured to (Bosch, Fig. 1, Fig. 2, [0047]-[0049], the service gateway 30 includes hardware units to perform the method described, such as the classifier 38b, controller, etc. to receive packets destined for the subscriber) retrieve the policy rule information for the IP flow from the storing device, and configured to add a downlink policy rule information header to the downlink packet, the downlink policy rule information header including the policy rule information with the service function chain information for the IP flow (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber. The device includes a memory element 16b);
wherein the at least one processor and the transmitter are configured to transmit, based on the policy rule information for the IP flow the downlink packet to which the downlink policy rule information header was added to the ordered set (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056], [0058], in a similar manner to the uplink packet from the subscriber, the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the services are performed. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The policy information is cached or loaded for the FSOL packet, and then used for the subsequent packet destined to the subscriber. The classifier 38b transmits the packet destined to the subscriber via the determined service chain. The device includes different elements, such as controller, processor, memory, etc. to perform the functions);
wherein the ordered set is configured to perform service functions in accordance with the policy rule information in the downlink policy rule information header added to the downlink packet, wherein the ordered set is configured to transmit the downlink packet to a first network device after the service functions are performed (Bosch, Fig. 1, [0036] ln 11-17, [0053], Fig. 4, [0056]-[0058], the packet destined for the subscriber received from one remote server in the internet 50 is injected into the determined service chain where the determined service chain provides the services for the packet destined to the subscriber. The classifier 38b determines the service chain and appends a service header to the packet destined to the subscriber, where the service header includes policy information and charging information used by the services in the determined service chain. The classifier 38a receives the packet after the service chain performs the services for the packet destined for the subscriber).

As to claim 31, Bosch teaches wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration), and an operator policy.

As to claim 32, Bosch teaches wherein the policy rule information comprises a policy input for at least one service function in the service function chain for the IP flow (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], the policy and/or charging information for the subscriber is used to determine the service chain. The policy and/or charging information is used as an input to determine the corresponding service chain to process the packet received), the policy input having been determined based on the at least one dynamic condition of the PCC architecture and providing input information for the at least one service function (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration).

As to claim 36, Bosch teaches wherein the at least one dynamic condition of the PCC architecture upon which the service function chain is based includes one or more of a time of day, application flow information, application sponsorship information, network information, subscriber information, subscriber charging information (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration), and an operator policy.

As to claim 37, Bosch teaches wherein the policy rule information comprises a policy input for at least one service function in the service function chain for the IP flow (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], the policy and/or charging information for the subscriber is used to determine the service chain. The policy and/or charging information is used as an input to determine the corresponding service chain to process the packet received), the policy input having been determined based on the at least one dynamic condition of the PCC architecture and providing input information for the at least one service function (Bosch, [0029], [0056] ln 9-11, [0062]-[0063], based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. The new or updated policy (PCC rules) indicates a dynamic condition of the PCC architecture. Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration).

(3) Response to Arguments
The Appellant argues, regarding independent Claim 18, that the claim complies with the “written description” requirement because “By disclosing in a patent application, a device that inherently performs a function or has a property, operates according to a theory, or has an advantage, a patent application necessarily discloses that function, theory, or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory, or advantage without introducing prohibited new matter. See, e.g., In re Reynolds, 443 F.2d 384 (CCPA 1973)”. 
In response, Examiner respectfully disagrees with Appellant.
The original specification, claims or drawings do not show one “unit” or processor being connected to the receivers and transmitter as recited in claim 18. As shown in Applicant’s Fig. 6, the adding unit 620 performs the claimed function. However, there is no connections between the adding unit 620 and receivers and transmitter. Additionally, the originally filed application recites that the Adding Unit 620 is performing the adding function, but nowhere in the originally filed application is recited that the Adding Unit 620 is “a processor” or any other hardware unit that resembles “a processor”. Thus, having at least one processor connected to the receivers and transmitter to perform the claimed functions is not inherent.

The Appellant further argues, regarding independent Claim 18, that the claim complies with the “written description” requirement because a person of ordinary skill in the art at the time the invention was made would conclude that the originally filed application at least inherently discloses that the claimed “first control apparatus” necessarily includes “a processor” to add a policy rule information header with the policy rule information to uplink packets of the IP flow. Applicant further argues that a person of ordinary skill in the art at the time the invention was made would conclude that the originally filed application at least inherently discloses that the “processor” is in communication with a first “receiver” to receive the policy rule information, a second receiver to receive the uplink packets of the IP flow, and a “transmitter” for sending the uplink packets with the policy rule information to the ordered set of service functions.
In response, Examiner respectfully disagrees with Appellant.
The Examiner understands that a person of ordinary skill in the art would conclude that the first control apparatus includes a processor, since the first control apparatus is a PGW or network apparatus. However, “a processor” that performs the specific function of adding a policy rule information header with the policy rule information to uplink packets of the IP flow is not an inherent property. The adding function is described in the originally filed application, but a processor performing this function is not recited or inherent from the originally filed application. Especially, when the originally filed application recites that the Adding Unit 620 performs the adding function, where nowhere in the originally filed application is recited that the Adding Unit 620 is “a processor” or any other hardware unit that resembles “a processor”.
Furthermore, claim 18 recites that the processor is connected with first and second receivers and a transmitter, configured to receive the policy rule information and receive the uplink packet, and add a policy rule header. It is not an inherent property to have a processor connected in the way recited in the claim to the receivers and transmitter, in order to perform the adding function. Therefore, based on the features in claim 18 regarding “a processor”, the claim is considered to include new matter and rejected under 35 U.S.C. 112(a).

The Appellant argues, regarding independent Claim 28, that the claim complies with the “written description” requirement because a person of ordinary skill in the art at the time the invention was made would conclude that the originally filed application at least inherently discloses that the claimed “first control apparatus” necessarily includes “a processor” to delete policy rule information from a policy rule information header in the downlink packets of the IP flow. Applicant further argues that a person of ordinary skill in the art at the time the invention was made would also conclude that the originally filed application at least inherently discloses that the “processor” is in communication with a third “receiver” to receive the downlink packets of the IP flow. 
In response, Examiner respectfully disagrees with Appellant.
The Examiner understands that a person of ordinary skill in the art would conclude that the first control apparatus includes a processor, since the first control apparatus is a PGW or network apparatus. However, “a processor” that performs the specific function of deleting policy rule information from a policy rule information header in the downlink packets of the IP flow is not an inherent property. The deleting function is described in the originally filed application, but a processor performing this function is not recited or inherent from the originally filed application. Especially, when the originally filed application recites that the Deleting Unit 640 performs the deleting function, and nowhere in the originally filed application is recited that the Deleting Unit 640 is “a processor” or any other hardware unit that resembles “a processor”.
Furthermore, claim 28 recites that the processor is connected with a third receiver, configured to receive the downlink packet, and delete the policy rule header. It is not an inherent property have a processor connected in the way recited in the claim to the third receiver, in order to perform the deleting function. The original specification, claims or drawings do not show one “unit” or processor performing all the functions recited in the claims as being performed by the processor or being connected to the receivers and transmitter as recited in the claims. As shown in Applicant’s Fig. 6, the adding unit 620 and deleting unit 640 are different units performing the claimed functions. Thus, having at least one processor connected to the receivers and transmitter to perform the claimed functions is not inherent. Therefore, based on the features in claim 28 regarding “the processor”, the claim is considered to include new matter and rejected under 35 U.S.C. 112(a).

The Appellant argues, regarding independent Claim 22, that the claim complies with the “written description” requirement because persons of ordinary skill in the art at the time the invention was made would conclude that the originally filed application at least inherently discloses that the claimed “second control apparatus” necessarily includes a “processor” to delete policy rule information from a policy rule information header of the uplink packets. Applicant further argues that persons of ordinary skill in the art at the time the invention was made would also conclude the originally filed application at least inherently discloses that the “processor” is in communication with a “receiver” to receive the uplink packets of the IP flow, a “storing device” to store the policy rule information, and a “transmitter” for sending the uplink packets without the policy rule information to the PDN.
In response, Examiner respectfully disagrees with Appellant.
The Examiner understands that a person of ordinary skill in the art would conclude that the second control apparatus includes a processor, since the second control apparatus is a network apparatus. However, “a processor” that performs the specific function of deleting policy rule information from a policy rule information header in the uplink packets of the IP flow is not an inherent property. The deleting function is described in the originally filed application, but a processor performing this function is not recited or inherent from the originally filed application. Especially, when the originally filed application recites that the Deleting and Storing Unit 720 performs the deleting function, and nowhere in the originally filed application is recited that the Deleting and Storing Unit 720 is “a processor” or any other hardware unit that resembles “a processor”.
Furthermore, claim 22 recites that the processor is connected with a receiver, configured to receive the uplink packet, deletes at least the policy rule information and is connected with a storing device to store policy rule information and a transmitter to transmit the uplink packet. It is not an inherent property have a processor connected in the way recited in the claim to the receiver, storing device and transmitter, and to perform the deleting function. The original specification, claims or drawings do not show one “unit” or processor performing all the functions recited in the claim as being performed by the processor or being connected to the receiver, storing device and transmitter as recited in the claim. As shown in Applicant’s Fig. 7, the Deleting and Storing Unit 720 is a single unit performing the claimed functions, where the claim divides the functions of deleting and storing between a processor and a storing device. Thus, having at least one processor connected to the receiver, storing device and transmitter to perform the claimed functions is not inherent. Therefore, based on the features in claim 22 regarding “the processor”, the claim is considered to include new matter and rejected under 35 U.S.C. 112(a).

The Appellant argues, regarding independent Claim 29, that the claim complies with the “written description” requirement because persons of ordinary skill in the art at the time the invention was made would conclude that the originally filed application at least inherently discloses that the claimed “second control apparatus” necessarily includes a “processor” to retrieve the policy rule information from the storing device and to add a policy rule information header with the policy rule information to the downlink packets of the IP flow.

In response, Examiner respectfully disagrees with Appellant.
The Examiner understands that a person of ordinary skill in the art would conclude that the second control apparatus includes a processor, since the second control apparatus is a network apparatus. However, “a processor” that performs the specific functions of retrieving policy rule information from the storing device and adding a downlink policy rule information header to the downlink packet is not an inherent property. The retrieving and adding functions are described in the originally filed application, but a processor performing these functions is not recited or inherent from the originally filed application. Especially, when the originally filed application recites that the Adding Unit 730 performs the retrieving and adding functions, and nowhere in the originally filed application is recited that the Adding Unit 730 is “a processor” or any other hardware unit that resembles “a processor”.
Furthermore, claim 29 recites that the processor is connected with a receiver, configured to receive the downlink packet, retrieve policy rule information from the storing device, adding a downlink policy rule information header to the downlink packet and is connected with the storing device and a transmitter to transmit the downlink packet. It is not an inherent property have a processor connected in the way recited in the claim to the receiver, storing device and transmitter, and to perform the retrieving and adding functions. The original specification, claims or drawings do not show one “unit” or processor performing all the functions recited in the claims as being performed by the processor or being connected to the receiver, storing device and transmitter as recited in the claims. As shown in Applicant’s Fig. 7, the Deleting and Storing Unit 720 and Adding Unit 730 are different units performing the claimed functions, where the claims (22 and 29) combine the functions of deleting, retrieving and adding to all be performed by the at least one processor. Thus, having at least one processor connected to the receiver, storing device and transmitter to perform the claimed functions is not inherent. Therefore, based on the features in claim 29 regarding “the processor”, the claim is considered to include new matter and rejected under 35 U.S.C. 112(a).

The Appellant argues, regarding independent Claim 1, that neither Shaikh, nor Bosch, nor the combination thereof disclose or fairly suggest the first “receiving” element or the “adding” element, because “Shaikh services are not the same as the claimed “service functions” that would be performed on the claimed “IP flow’ for a communication session. Moreover, Shaikh does not even mention the claimed “service function,” “service function chain,” or “service function chain information.” Under these circumstances, Shaikh certainly does not disclose a “service function chain” that is “determined” based on a “dynamic condition of the PCC architecture” as claimed”. 
In response, Examiner respectfully disagrees with Appellant.
Shaikh discloses in paragraph [0060] “Service ID field 525 may identify one or more types of services (e.g., prepaid data and/or voice service, a postpaid data and/or voice service, a prepaid VoIP service, etc.) with which the communication session is associated and/or that are to be provided when executing the communication session (e.g., the RTR service, UC service, etc.). The quantity of bandwidth, associated with the communication session as identified in BW field 515, may be specified, by PCRF 160, based on the identified types of services” and paragraph [0068] “Additionally, or alternatively, PCRF server 160 may, as a result of receiving the instruction, communicate with SPR server 165 to obtain a subscriber profile associated with user device 110. The subscriber profile may, in a manner similar to that described above with respect data structure 400 of FIG. 4, identify services (e.g., a prepaid voice service, a prepaid data service, a postpaid voice service, a postpaid data service, a prepaid VoIP service, etc.) to which a user, associated with user device 110, has subscribed. The subscriber profile may also identify other services associated with online charging (e.g., a RTR service, a UC service, a prepaid data service, etc.) to which the user has subscribed. PCRF server 160 may determine a type of charging action to be included in the PCC rules based on the type of service associated with the communication session and the services to which the user has subscribed.” This shows that Shaikh discloses different services to be provided to the communication session, where the services provided to the communication session of the user device (Shaikh, [0010]) are equivalent to the claimed “service functions” for the “IP flow”.
As disclosed in the Final Action mailed on 10/20/2021, Shaikh discloses that the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110 (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071]). This shows that Shaikh discloses receiving the policy rule from a third device, including service function chain information. 
Regarding the feature of “the service function chain information defining a service function chain for the IP flow”, Shaikh discloses that the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session (Shaikh, Fig. 4, Fig. 5, [0060]). Therefore, Shaikh discloses “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session. Therefore, Shaikh’s service ID field is interpreted as the “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session.
Regarding the feature of “the service function chain defining an ordered set of service functions for the IP flow”, Bosch discloses that the service chain includes an ordered set of services provided to the IP packet received from the subscriber (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Bosch shows in Figure 1 that each service chain 36.1-36.N includes an ordered set of services provided to the subscriber’s packet flow.
Applicant further argues that Bosch discloses service chains 36.1 – 36.N which are statically defined, where the claimed “service function chain” is based on “at least one dynamic condition of the PCC architecture”.  
Examiner respectfully disagrees. As discussed on Final Action mailed on 10/20/2021, the feature of “the service function chain having been determined based on at least one dynamic condition of the PCC architecture” is disclosed by Bosch. Bosch recites in paragraph [0029] “In one or more embodiments, the IP address of the local policy anchor point can be included (e.g., encapsulated) in the NSH packet header to enable a service to pull additional policy parameters that may not be carried in the IP packet itself from the local policy and charging anchor (e.g., local policy anchor 34). Thus, the IP address may act as a configuration parameter passed to a service, which may allow the service to establish a policy control session with local policy anchor 34, PCRF 44, OCS 46 and/or OFCS 48. In one or more embodiments, this configuration can also be realized through dynamic service appliance configuration”, in paragraph [0056] “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber’s packet”, in paragraph [0062]-[0063] (Fig. 6) “new or updated policies”. As disclosed by Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. This also shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Applicant further argues that Bosch does not disclose or fairly suggest “adding a policy rule information header to an uplink packet, the policy rule information header including policy rule information for an IP flow and service function chain information for the IP flow”, because Bosch discloses that each service chain is statically defined. 
Examiner respectfully disagrees. As discussed above in Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). Including the IP address on the packet header when the additional information is needed shows a dynamic condition of the architecture to enforce a given policy and/or charging rule/function. As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. Again, this shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Additionally, Bosch discloses that the appended service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s packet flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber, where the identified particular service chain defines an ordered set of services provided to the IP packet received. Thus, Bosch discloses the service function chain information for the IP flow.

The Appellant argues, regarding independent Claim 14, that Shaikh, nor Bosch, nor the combination thereof disclose or fairly suggest the “determining” element or the second and third “wherein” clauses, because “Shaikh services are not the same as the claimed “service functions” that would be performed on the claimed “IP flow’ for a communication session. Moreover, Shaikh does not even mention the claimed “service function,” “service function chain,” or “service function chain information.” Under these circumstances, Shaikh certainly does not disclose a “service function chain” that is “determined” based on a “dynamic condition of the PCC architecture” as claimed”. 
In response, Examiner respectfully disagrees with Appellant.
Shaikh discloses in paragraph [0060] “Service ID field 525 may identify one or more types of services (e.g., prepaid data and/or voice service, a postpaid data and/or voice service, a prepaid VoIP service, etc.) with which the communication session is associated and/or that are to be provided when executing the communication session (e.g., the RTR service, UC service, etc.). The quantity of bandwidth, associated with the communication session as identified in BW field 515, may be specified, by PCRF 160, based on the identified types of services” and paragraph [0068] “Additionally, or alternatively, PCRF server 160 may, as a result of receiving the instruction, communicate with SPR server 165 to obtain a subscriber profile associated with user device 110. The subscriber profile may, in a manner similar to that described above with respect data structure 400 of FIG. 4, identify services (e.g., a prepaid voice service, a prepaid data service, a postpaid voice service, a postpaid data service, a prepaid VoIP service, etc.) to which a user, associated with user device 110, has subscribed. The subscriber profile may also identify other services associated with online charging (e.g., a RTR service, a UC service, a prepaid data service, etc.) to which the user has subscribed. PCRF server 160 may determine a type of charging action to be included in the PCC rules based on the type of service associated with the communication session and the services to which the user has subscribed.” This shows that Shaikh discloses different services to be provided to the communication session, where the services provided to the communication session of the user device (Shaikh, [0010]) are equivalent to the claimed “service functions” for the “IP flow”.
As disclosed in the Final Action mailed on 10/20/2021, Shaikh discloses that the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110 (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071]). This shows that Shaikh discloses receiving the policy rule from a third device, including service function chain information. 
Regarding the feature of “the service function chain information defining a service function chain for the IP flow”, Shaikh discloses that the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session (Shaikh, Fig. 4, Fig. 5, [0060]). Therefore, Shaikh discloses “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session. Therefore, Shaikh’s service ID field is interpreted as the “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session.
Regarding the feature of “the service function chain defining an ordered set of service functions for the IP flow”, Bosch discloses that the service chain includes an ordered set of services provided to the IP packet received from the subscriber (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Bosch shows in Figure 1 that each service chain 36.1-36.N includes an ordered set of services provided to the subscriber’s packet flow.
Applicant further argues that Bosch discloses service chains 36.1 – 36.N which are statically defined, where the claimed “service function chain” is based on “at least one dynamic condition of the PCC architecture”.  
Examiner respectfully disagrees. As discussed on Final Action mailed on 10/20/2021, the feature of “the service function chain having been determined based on at least one dynamic condition of the PCC architecture” is disclosed by Bosch. Bosch recites in paragraph [0029] “In one or more embodiments, the IP address of the local policy anchor point can be included (e.g., encapsulated) in the NSH packet header to enable a service to pull additional policy parameters that may not be carried in the IP packet itself from the local policy and charging anchor (e.g., local policy anchor 34). Thus, the IP address may act as a configuration parameter passed to a service, which may allow the service to establish a policy control session with local policy anchor 34, PCRF 44, OCS 46 and/or OFCS 48. In one or more embodiments, this configuration can also be realized through dynamic service appliance configuration”, in paragraph [0056] “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber’s packet”, in paragraph [0062]-[0063] (Fig. 6) “new or updated policies”. As disclosed by Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. This also shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the amended feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Applicant further argues that Bosch does not disclose or fairly suggest “a method of a service function chain based on a PCC architecture that is performed by a third network device in which a first network device adds a policy rule information header to packets of an IP flow, the policy rule information header including policy rule information for the IP flow with service function chain information for the IP flow as recited in the second and third “wherein” clauses”, because Bosch discloses that each service chain is statically defined. 
Examiner respectfully disagrees. As discussed above in Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). Including the IP address on the packet header when the additional information is needed shows a dynamic condition of the architecture to enforce a given policy and/or charging rule/function. As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. Again, this shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the amended feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Additionally, Bosch discloses that a service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s packet flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber, where the identified particular service chain defines an ordered set of services provided to the IP packet received. Thus, Bosch discloses the service function chain information for the IP flow. As indicated in the Final Action mailed on 10/20/2021 and discussed above, Bosch discloses that the service gateway with classifier 38a appends a service header to the packet received from the subscriber, where the service header includes policy information and charging information used by the services in the service chain for the subscriber’s packet flow (Bosch, Fig. 1, [0027], [0036], Fig. 4, [0057]). Thus, Bosch discloses a policy rule information header that is added to packets in which the header includes service function chain information for the IP flow as claimed.

The Appellant argues, regarding independent Claim 18, that Shaikh, nor Bosch, nor the combination thereof disclose or fairly suggest the “first receiver” or “at least one processor” elements, because “Shaikh services are not the same as the claimed “service functions” that would be performed on the claimed “IP flow’ for a communication session. In fact, Shaikh does not even mention the claimed “service function,” “service function chain,” or “service function chain information.” Under these circumstances, Shaikh certainly does not disclose a “service function chain” that is “determined” based on a “dynamic condition of the PCC architecture” as claimed”. 
In response, Examiner respectfully disagrees with Appellant.
Shaikh discloses in paragraph [0060] “Service ID field 525 may identify one or more types of services (e.g., prepaid data and/or voice service, a postpaid data and/or voice service, a prepaid VoIP service, etc.) with which the communication session is associated and/or that are to be provided when executing the communication session (e.g., the RTR service, UC service, etc.). The quantity of bandwidth, associated with the communication session as identified in BW field 515, may be specified, by PCRF 160, based on the identified types of services” and paragraph [0068] “Additionally, or alternatively, PCRF server 160 may, as a result of receiving the instruction, communicate with SPR server 165 to obtain a subscriber profile associated with user device 110. The subscriber profile may, in a manner similar to that described above with respect data structure 400 of FIG. 4, identify services (e.g., a prepaid voice service, a prepaid data service, a postpaid voice service, a postpaid data service, a prepaid VoIP service, etc.) to which a user, associated with user device 110, has subscribed. The subscriber profile may also identify other services associated with online charging (e.g., a RTR service, a UC service, a prepaid data service, etc.) to which the user has subscribed. PCRF server 160 may determine a type of charging action to be included in the PCC rules based on the type of service associated with the communication session and the services to which the user has subscribed.” This shows that Shaikh discloses different services to be provided to the communication session, where the services provided to the communication session of the user device (Shaikh, [0010]) are equivalent to the claimed “service functions” for the “IP flow”.
As disclosed in the Final Action mailed on 10/20/2021, Shaikh discloses that the PGW 140 receives the PCC rules from the PCRF 160 for the communication session of the user device 110 in the IP system 100, where the PCC rules includes the actions or services for the communication session of the user device 110 (Shaikh, [0011] ln 1-5, Fig. 1, [0015], [0023], Fig. 4, [0049], Fig. 6, [0065], [0068]-[0071]). This shows that Shaikh discloses receiving the policy rule from a third device, including service function chain information. 
Regarding the feature of “the service function chain information defining a service function chain for the IP flow”, Shaikh discloses that the data structure 500 for the policy and charging rule includes Service ID field 525 that identifies all the services to be performed to the communication session (Shaikh, Fig. 4, Fig. 5, [0060]). Therefore, Shaikh discloses “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session. Therefore, Shaikh’s service ID field is interpreted as the “the service function chain information defining a service function chain for the IP flow” since the policy and charging rule includes the Service ID which is information regarding the services to be performed to the communication session.
Regarding the feature of “the service function chain defining an ordered set of service functions for the IP flow”, Bosch discloses that the service chain includes an ordered set of services provided to the IP packet received from the subscriber (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Bosch shows in Figure 1 that each service chain 36.1-36.N includes an ordered set of services provided to the subscriber’s packet flow.
Applicant further argues that Bosch discloses service chains 36.1 – 36.N which are statically defined, where the claimed “service function chain” is based on “at least one dynamic condition of the PCC architecture”.  
Examiner respectfully disagrees. As discussed on Final Action mailed on 10/20/2021, the feature of “the service function chain having been determined based on at least one dynamic condition of the PCC architecture” is disclosed by Bosch. Bosch recites in paragraph [0029] “In one or more embodiments, the IP address of the local policy anchor point can be included (e.g., encapsulated) in the NSH packet header to enable a service to pull additional policy parameters that may not be carried in the IP packet itself from the local policy and charging anchor (e.g., local policy anchor 34). Thus, the IP address may act as a configuration parameter passed to a service, which may allow the service to establish a policy control session with local policy anchor 34, PCRF 44, OCS 46 and/or OFCS 48. In one or more embodiments, this configuration can also be realized through dynamic service appliance configuration”, in paragraph [0056] “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber’s packet”, in paragraph [0062]-[0063] (Fig. 6) “new or updated policies”. As disclosed by Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. This also shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the amended feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Applicant further argues that Bosch does not disclose or fairly suggest “add a policy rule information header to an uplink packet, the policy rule information header including policy rule information for the IP flow and service function chain information for the IP flow”, because Bosch discloses that each service chain is statically defined. 
Examiner respectfully disagrees. As discussed above in Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). Including the IP address on the packet header when the additional information is needed shows a dynamic condition of the architecture to enforce a given policy and/or charging rule/function. As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. Again, this shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Additionally, Bosch discloses that the appended service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s packet flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber, where the identified particular service chain defines an ordered set of services provided to the IP packet received. Thus, Bosch discloses the service function chain information for the IP flow.

The Appellant argues, regarding independent Claim 9 that Shaikh, nor Bosch, nor Khalid, nor any combination thereof disclose or fairly suggest the “receiving” element, because in contrast to Bosch, the claim specifies adding a policy rule information header to an uplink packet of an IP flow that includes service function chain information for the IP flow, where unlike Bosch statically defined service chains, the claimed “service function chain” is based on “at least one dynamic condition of the PCC architecture”.
In response, Examiner respectfully disagrees with Appellant.
As discussed on the Final Action mailed on 10/20/2021 and above, the feature of “the service function chain having been determined based on at least one dynamic condition of the PCC architecture” is disclosed by Bosch. Bosch recites in paragraph [0029] “In one or more embodiments, the IP address of the local policy anchor point can be included (e.g., encapsulated) in the NSH packet header to enable a service to pull additional policy parameters that may not be carried in the IP packet itself from the local policy and charging anchor (e.g., local policy anchor 34). Thus, the IP address may act as a configuration parameter passed to a service, which may allow the service to establish a policy control session with local policy anchor 34, PCRF 44, OCS 46 and/or OFCS 48. In one or more embodiments, this configuration can also be realized through dynamic service appliance configuration”, in paragraph [0056] “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber’s packet”, in paragraph [0062]-[0063] (Fig. 6) “new or updated policies”. As disclosed by Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. This also shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Additionally, Bosch discloses that the appended service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s packet flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber, where the identified particular service chain defines an ordered set of services provided to the IP packet received. Thus, Bosch discloses the service function chain information for the IP flow.

The Appellant argues, regarding independent Claim 22 that Shaikh, nor Bosch, nor Khalid, nor any combination thereof disclose or fairly suggest the “receiver” element, because in contrast to Bosch, the claim specifies adding a policy rule information header to an uplink packet of an IP flow that includes service function chain information for the IP flow, where unlike Bosch statically defined service chains, the claimed “service function chain” is based on “at least one dynamic condition of the PCC architecture”.
In response, Examiner respectfully disagrees with Appellant.
As discussed on the Final Action mailed on 10/20/2021 and above, the feature of “the service function chain having been determined based on at least one dynamic condition of the PCC architecture” is disclosed by Bosch. Bosch recites in paragraph [0029] “In one or more embodiments, the IP address of the local policy anchor point can be included (e.g., encapsulated) in the NSH packet header to enable a service to pull additional policy parameters that may not be carried in the IP packet itself from the local policy and charging anchor (e.g., local policy anchor 34). Thus, the IP address may act as a configuration parameter passed to a service, which may allow the service to establish a policy control session with local policy anchor 34, PCRF 44, OCS 46 and/or OFCS 48. In one or more embodiments, this configuration can also be realized through dynamic service appliance configuration”, in paragraph [0056] “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber’s packet”, in paragraph [0062]-[0063] (Fig. 6) “new or updated policies”. As disclosed by Bosch, based on the policy and/or charging information for the subscriber, the service chain is determined, where the policies can be new or updated. This indicate that the service chain is determined based on a dynamic condition of the PCC architecture, such as the new or updated policies (PCC rules). Furthermore, an IP address can be included in the packet header to enable to pull additional policy parameters, acting as a configuration parameter for a service, which is realized through dynamic service appliance configuration. This dynamic service appliance defines the services provided by the corresponding chain based on the additional information loaded in order to enforce a given policy and/or charging rule/function, when the additional information is needed and using the IP address for the local policy anchor 34 (see also Bosch, Fig. 5, [0059]-[0060]). As shown in Fig. 5 step 514, the steps 520-522 are dynamically performed based on the need for additional information to enforce a given policy and/or charging rule/function. This also shows a dynamic condition of the architecture to establish a session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow. Fig. 5 is performed by a service in the chain which results in the chain being dynamically changed by establishing the session with the local policy anchor when additional information is needed to provide the corresponding services to the subscriber’s packet flow, hence the “dynamic service appliance configuration” recited in Bosch’s par. [0029]. Therefore, Bosch discloses the feature “service function chain having been determined based on at least one dynamic condition of the PCC architecture”.
Additionally, Bosch discloses that the appended service header includes different information, such as classification information, which is used to identify a particular service chain with a corresponding subscriber’s packet flow (Bosch, Fig. 1, [0023], [0027], [0028] ln 7-14, [0029], [0036], [0038], Fig. 4, [0057]). Therefore, the classification information is service function chain information for the IP flow of the subscriber, where the identified particular service chain defines an ordered set of services provided to the IP packet received. Thus, Bosch discloses the service function chain information for the IP flow.

Therefore, based on the response to Appellant’s arguments discussed above, the combination of the prior arts of Shaikh and Bosch and the combination of Shaikh, Bosch and Khalid disclose the features of independent claims 1, 9, 14, 18 and 22.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        
Conferees:
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.